The Steele Law Firm, P.C. v Aaron (2018 NY Slip Op 06384)





The Steele Law Firm, P.C. v Aaron


2018 NY Slip Op 06384


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


979 CA 17-01767

[*1]THE STEELE LAW FIRM, P.C., PLAINTIFF-RESPONDENT,
vSTEVEN L. AARON, F & K SUPPLY INC., DOING BUSINESS AS FOWLER AND KEITH SUPPLY CO., NEVER MORE NOW CORP., DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. (APPEAL NO. 1.) 


POWERS & SANTOLA, LLP, ALBANY (MICHAEL J. HUTTER OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (VICTOR L. PRIAL OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oswego County (Norman W. Seiter, Jr., J.), entered June 13, 2017. The order, among other things, granted in part the motion of plaintiff for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court